Citation Nr: 0218805	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  01-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from May 
1958 to June 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
The veteran had also perfected an appeal on a claim for an 
increased rating for schizophrenic reaction.  In a 
February 2002 rating decision, the RO granted a 100 
percent rating, effective from the date of claim.  As this 
constitutes a complete grant of the benefit sought, there 
remains no question of law or fact for consideration by 
the Board.  38 U.S.C.A. § 7104.


FINDING OF FACT

The evidence shows that the onset of the veteran's current 
plantar warts occurred in service.


CONCLUSION OF LAW

Service connection for plantar warts is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA.
The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  The claim has now been considered on the 
merits; well-groundedness is no longer an issue.  The 
record includes VA examination reports and treatment 
records, and service medical records.  The veteran was 
notified of the applicable laws and regulations.  The 
rating decision, the statement of the case, and the 
supplemental statement of the case have informed him what 
he needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  While the veteran was 
notified of the passage of the VCAA in a February 2002 
supplemental statement of the case, he was not informed of 
the substantive provisions of the duties to notify or 
assist.  He also was not notified of the respective 
responsibilities of VA and the veteran in obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, in light of the determination below, he 
is not prejudiced by a decision absent that notice; and 
further notice would serve no useful purpose.  

A June 1966 examination on separation from service noted 
plantar warts.

VA treatment records reveal complaints of tender plantar 
warts in November 1999.  The veteran stated that he had 
the warts for 40 years.  They had been excised three times 
with no significant change in the condition.  He had 
difficulty walking because of the tenderness.

The veteran reported in December 1999 correspondence that 
he had been treated for his plantar warts several times 
while in service, but had not had any treatment for them 
as a civilian.

The law provides that service connection will be granted 
for a disability if it is shown that the veteran suffers 
from such disability and that it resulted from an injury 
suffered or disease contracted in line of duty, or from 
aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Here, the claimed condition was diagnosed in service, and 
medical evidence demonstrates that there is a current 
disability.  The veteran has stated that the plantar warts 
have persisted since service.  While as a layperson he is 
not competent to offer an opinion on an issue requiring 
specialized medical knowledge, he is competent to describe 
his symptoms and physical manifestations of the condition 
(and by inference to establish by his own account that 
they have been present throughout since service).  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that while only one recent examination has noted the 
postservice presence of plantar warts, this is not 
inconsistent with the veteran's accounts, as no other 
examination of record was specific for the absence or 
presence of plantar warts.  The Board finds no reason to 
discount or doubt the veteran's statements.  Resolving all 
reasonable doubt in favor of the veteran  under 
38 U.S.C.A. § 5107, the Board finds that his plantar warts 
were incurred in service, and that service connection for 
plantar warts is warranted.


ORDER

Service connection for plantar warts is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

